             Case 3:16-bk-03913-JAF       Doc 105-1     Filed 05/25/21      Page 1 of 2




                                       ORDERED.
         Dated: May 25, 2021




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

In re:                                               CASE NO.: 3:16-bk-3913-JAF

LILLY J. REAL,                                       Chapter 7


      Debtor.
_____________________________/

  ORDER DENYING FRANK POLO’S MOTION FOR PERMISSION TO APPEAL IN
                        FORMA PAUPERIS

          This case came before the Court upon Motion for Permission to Appeal in Forma Pauperis

filed by Frank Polo (Doc 100). Mr. Polo seeks to have the Court waive the appeal filing fee of its

Order dated April 16, 2021 Denying Verified Motion for Relief from All Judgments Entered in

this Case.

          Under BAPCPA, bankruptcy courts acquired explicit authority to rule on applications to

waive the appeal filing fee for a Chapter 7 debtor as set forth in 28 U.S.C. § 1930(f)(2). See In re

Ray, 2016 WL 3211449 (Bankr. S.D. Ga. June 1, 2016). “Under § 1930(f)(2)-(3), the Judicial

Conference has instructed courts to apply the standard of eligibility for waiver of the Chapter 7
           Case 3:16-bk-03913-JAF          Doc 105-1      Filed 05/25/21     Page 2 of 2




case filing fee, [set forth in § 1930(f)(1)].” Id. That standard requires that a debtor have income

which is less than 150% of the income official poverty line and be unable to pay the fee in

installments.

       Prior to BAPCPA, bankruptcy courts utilized 28 U.S.C. § 1915 to determine whether to

waive an appeal filing fee. In addition to the requirement that an appellant be unable to pay as set

forth in § 1915(a)(1), § 1915(a)(3) provides “[a]n appeal may not be taken in forma pauperis if the

trial court certifies in writing that it is not taken in good faith.” 28 U.S.C. § 1915. While there is

no explicit good faith requirement set forth in § 1930, bankruptcy courts considering in forma

pauperis appeals under § 1930(f)(2)-(3) have retained the good faith analysis previously set forth

in § 1915. In re Ray, 2016 WL 3211449 at *3 (collecting cases). The Court finds that approach

to be the proper one and holds that an appellant seeking to have the appeal filing fee waived in a

bankruptcy appeal must establish indigency and must also be proceeding in good faith. Good faith

is judged by an objective standard and is demonstrated when an appellant seeks review of an issue

that is not frivolous. Coppedge v. U.S., 369 U.S. 438, 445 (1962). “A claim is frivolous if it is

without arguable merit either in law or fact.” Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001)

(citation omitted). The Court finds that Mr. Polo’s claim has no merit either in law or fact and is

therefore frivolous. Upon the foregoing, it is

       ORDERED:

       Mr. Polo’s Motion for Permission to Appeal in Forma Pauperis is denied.




Clerk’s Office to Serve
